EXHIBIT 10.27

 

SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”), dated
as of March 24, 2014, is by and among Black Ridge Oil & Gas, Inc., a Nevada
corporation (“Borrower”), the several banks and other financial institutions or
entities party to this Amendment (the “Lenders”) and CHAMBERS ENERGY MANAGEMENT,
LP, as the agent (in such capacity, the “Agent”) under the Credit Agreement (as
defined below).

 

WHEREAS, Borrower, the Lenders and the Agent are parties to that certain Second
Lien Credit Agreement, dated as of August 8, 2013 (as amended by that certain
First Amendment to Second Lien Credit Agreement dated as of December 13, 2013,
and as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement in accordance with Section 9.1 thereof;

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to make certain amendments to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.          Defined Terms.

 

(a)          Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed to such terms in the Credit Agreement. The principles of
interpretation set forth in Section 1.2 of the Credit Agreement shall apply to
the provisions of this Amendment.

 

(b)          Each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each other similar reference contained in the Credit Agreement, each reference
to “this Agreement” or “the Credit Agreement” and each other similar reference
contained in the Agreement or any other Loan Document and each reference
contained in this Amendment to the “Credit Agreement” shall on and after the
Second Amendment Effective Date (as defined below) refer to the Credit Agreement
as amended by this Amendment. Any notices, requests, certificates and other
instruments executed and delivered on or after the Second Amendment Effective
Date may refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall mean the Credit Agreement
as amended by this Amendment unless the context otherwise requires.

 

2.          Amendments to Credit Agreement. In reliance on the representations
and warranties set forth in Section 3 below and subject to the satisfaction of
the conditions set forth in Section 4 below, the parties hereby agree to the
following amendments:

 

(a)          Section 1.1 of the Credit Agreement is hereby amended by inserting
therein the following new definition in its proper alphabetical place:

 

"In Process Well Costs: the cash funded by Borrower pursuant to an authority for
expenditure for the drilling and completion of a given well for which the Proved
Reserves attributable to such well have yet to be included as Proved Developed
Producing Reserves in a Reserve Report delivered to Agent pursuant to this
Agreement."

 



1

 

 

(b)          Section 1.1 of the Credit Agreement is hereby amended by amending
and restating the following defined term in its entirety:

 

"Collateral Coverage Ratio: as of any date of determination, the ratio of (a)
the sum of (i) Reserve Value plus (ii) Consolidated Working Capital plus (iii)
In Process Well Costs to (b) Adjusted Total Indebtedness."

 

"Reserve Value: the PV 10 Value of the Oil and Gas Properties of the Loan
Parties, as set forth in the Reserve Reports delivered pursuant hereto and
adjusted at the date of determination for production, Asset Sales, new
discoveries of Hydrocarbons, revisions and extensions and purchases of
Hydrocarbon Interests occurring since the date of the most recent Reserve Report
previously delivered pursuant hereto. For purposes of this calculation, (i) the
present value, discounted at 10.0%, of Proved Developed Producing Reserves shall
be multiplied by 95.0% (the “PDP Reserve Value”); (ii) the present value,
discounted at 10.0%, of Proved Developed Non-Producing Reserves shall be
multiplied by 75.0%; and (iii) the present value of Proved Undeveloped Reserves
shall be zero."

 

(c)          Paragraph (a) of Section 6.1 is hereby amended and restated in its
entirety as follows:

 

"(a)     Collateral Coverage Ratio. Permit the Collateral Coverage Ratio at the
last day of any fiscal quarter of Borrower specified below to be less than the
corresponding ratio set forth below:

 

Period Minimum Collateral Coverage Ratio December 31, 2013 through June 30, 2014
0.65 : 1.00 September 30, 2014 through December 31, 2014 0.70 : 1.00 March 31,
2015 and thereafter 0.80 : 1.00

 

(d)            Paragraph (b) of Section 6.1 is hereby amended and restated in
its entirety as follows:

“(b)     Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as at the last day of any fiscal quarter of Borrower specified below to
exceed the corresponding ratio set forth below:

Period Maximum Consolidated Net Leverage Ratio September 30, 2013 through
December 31, 2013 3.50 : 1.00 March 31, 2014 3.75 : 1.00 June 30, 2014 and
September 30, 2014 4.25 : 1.00 December 31, 2014 4.00 : 1.00 March 31, 2015 and
thereafter 3.50 : 1.00

 

provided that for the purposes of determining the Consolidated Net Leverage
Ratio, (i) Consolidated EBITDA for the period ending September 30, 2013 shall be
deemed to equal Consolidated EBITDA for the fiscal quarter ending September 30,
2013 multiplied by 4, (ii) Consolidated EBITDA for the period ending December
31, 2013 shall be deemed to equal Consolidated EBITDA for the fiscal quarters
ending September 30, 2013 and December 31, 2013 multiplied by 2, and (iii)
Consolidated EBITDA for the period ending March 31, 2014 shall be deemed to
equal Consolidated EBITDA for the fiscal quarters ending September 30, 2013,
December 31, 2013 and March 31, 2014 multiplied by 4/3.”

 



2

 

 

3.          Representations and Warranties of Borrower. The Borrower represents
and warrants as of the date hereof and on the Second Amendment Effective Date to
the Agent and each Lender that:

 

(a)             Borrower (i) has the power and authority, and the legal right,
to make, deliver and perform this Amendment and (ii) has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment;

 

(b)            No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by Borrower in connection with the execution, delivery,
performance, validity or enforceability of this Amendment;

 

(c)             This Amendment (i) has been duly executed and delivered on
behalf of Borrower and (ii) constitutes a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(d)            The execution, delivery and performance of this Amendment will
not result in a violation by Borrower of any Requirement of Law or any
Contractual Obligation of Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its Properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation;

 

(e)             After giving effect to the amendments set forth herein, the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and accurate as of the date hereof with the same force and
effect as if such had been made on and as of the date hereof;

 

(f)             Borrower is in compliance in all material respects with all
terms and provisions set forth in the Loan Documents to which it is a party; and

 

(g)            No Default or Event of Default has occurred and is continuing.

 



3

 

 

4.          Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent (the date of
satisfaction of such conditions precedent, the “Second Amendment Effective
Date”):

 

(a)             The Agent shall have received this Amendment duly executed and
delivered by a Responsible Officer of Borrower;

 

(b)               Borrower shall have paid, or caused to be paid, each of the
outstanding invoices of Latham & Watkins, LLP, counsel for the Agent;

 

(c)                The representations and warranties set forth in Section 3 of
this amendment are true and correct; and

 

(d)               Borrower shall have executed and delivered, or shall have
caused to be executed and delivered, such other items as the Agent may
reasonably request, each of which shall be in form and substance reasonably
satisfactory to the Agent.

 

5.          Loan Documents. This Amendment shall constitute a Loan Document, as
such term is defined in the Credit Agreement. This Amendment is not intended to
nor shall it be construed to create a novation or accord and satisfaction with
respect to any of the Obligations.

 

6.          Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7.          Integration. This Amendment and the other Loan Documents represent
the entire agreement of the Loan Parties, the Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

8.          GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.          Survival. The representations and warranties contained in Section 3
of this Amendment shall survive the execution and delivery of this Amendment and
the Second Amendment Effective Date.

 



4

 

 

10.         Ratification; No Waiver; No Other Amendments. Except as expressly
modified hereby, the Credit Agreement and each other Loan Document are each
hereby ratified and confirmed by the parties hereto and remain in full force and
effect in accordance with the respective terms thereof. Other than as otherwise
expressly provided herein, this Amendment shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege or remedy
of any Lender, the Agent or any other Indemnitee under the Credit Agreement or
any of the other Loan Documents, nor shall the entering into of this Amendment
preclude any such Person from refusing to enter into any further amendments with
respect to the Credit Agreement or any of the other Loan Documents. Other than
as to otherwise expressly provided herein, this Amendment shall not constitute a
waiver of compliance with any covenant or other provision in the Agreement or
any other Loan Document or of the occurrence or continuance of any present or
future Default or Event of Default.

 

11.         Costs; Expenses. Subject to and in accordance with Section 9.5 of
the Credit Agreement, regardless of whether the transactions contemplated by
this Amendment are consummated, Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent and each Lender incurred in
connection with the development, preparation, execution and delivery of this
Amendment, including the reasonable fees and disbursements and other charges of
counsel and consultants to the Agent.

 

12.         Headings. The section headings contained in this Amendment are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Amendment.

 

13.         Amendments. This Amendment may not be amended or modified except in
the manner specified for an amendment of or modification to the Credit Agreement
in Section 9.1 of the Credit Agreement.

 

 

 

 

[Signature Pages to Follow]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BLACK RIDGE OIL & GAS, INC.,

as Borrower

 

By: /s/ Kenneth DeCubellis
        Name: Kenneth DeCubellis
        Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Second Amendment to Second Lien Credit Agreement



6

 

 

CHAMBERS ENERGY MANAGEMENT, LP,
as the Agent

 

By: /s/ J. Robert Chambers
        Name: J. Robert Chambers
        Title: President & Chief Executive Officer

 

 

CHAMBERS ENERGY CAPITAL II, LP,
as a Lender

 

By: CEC Fund II GP, LLC, its general partner

 

 

By: /s/ J. Robert Chambers

        Name: J. Robert Chambers

        Title: Managing Director

 

 

CHAMBERS ENERGY CAPITAL II TE, LP,
as a Lender

 

By: CEC Fund II GP, LLC, its general partner

 

 

By: /s/ J. Robert Chambers

        Name: J. Robert Chambers

        Title: Managing Director

 

 

 

 

 

 

 

Signature Page to Second Amendment to Second Lien Credit Agreement

 



7

 